Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon careful consideration the Restriction/Election dated 4/12/2021 is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan Koschmeider on 5/28/2021.

The application has been amended as follows: 

Claim 1, after line 26, delete “.” And insert “wherein the composition comprises 0.0 1-75 wt% of the compound of formula (I) relative to a total weight of the pharmaceutical composition.”
Claim 8 is cancelled.
Claim 12, after therapy, delete “.” And insert “; wherein the proliferative disorder is cancer that is selected from the group consisting of leukemia, lymphoma, breast cancer, colon cancer, and prostate cancer.”
Claim 14-15 is cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art is Jones (Magnesium 2,4 -Divinylphaeoporphyrin a5 Monomethyl Ester, a Protochlorophyll-like Pigment Produced by Rhodopseudomonas spheroids, March 1963) discloses compound IX. The difference between formula IX and the instant formulation is that formula IX is missing two methyl groups as well as in I1 position discloses a methyl whereas the instant claims recite that in the same position of R2 is selected from the group consisting of a formyl, a carboxy, an optionally substituted alkoxycarbonyl, an optionally substituted aryloxycarbonyl, an optionally substituted carbamyl, an optionally substituted imine (-CH=N7R4, and an optionally substituted hydrazone (-CH=N-NHRb), wherein Ra and Rb are independently selected from the group consisting of a hydrogen, an optionally substituted alkyl, an optionally substituted cycloalkyl, an optionally substituted arylalkyl, and an optionally substituted aryl.  In addition, the Jones reference does not disclose an exogenous pharmaceutically acceptable carrier and/or excipient which is not present in Taconma stans nor wherein the composition comprises 0.0 1-75 wt% of the compound of formula (I) relative to a total weight of the pharmaceutical composition.  Thus, rendering the instant claims free of art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627